UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

WESTERN I)IvisloN
LAVERNE MCi\/ER, )
Plaintiff, )
v. §
BRIDGEsToNE, LLC, BRIDGEsToNE ) COMPLAINT
AMERICAS, iNC, BRIDGEsToNE § (JURY TRIAL DEMANDED)
AMERICAs TIRE oPERATioNs, LLc, )
AND BRIDGEsToNE RETAIL )
oPERATioNs, LLC )
Defendants. )

 

NOW C()MES the Plaintiff, by and through counsel, and alleges the following
PARTIES, CAPACITY., JURISDICTION, AND VENUE

l. That the Plaintiff, LAVERNE MclVER (hereinaHer referred to as “Plaintifi"’) is a
resident of Wilson County, North Carolina and has been so within the preceding six
months.

2. That Defendant BRIDGESTONE, LLC, is a corporation with its principal place of
business at 132 Joe Knox Ave, Ste. 105, Morresville, NC 28117.

3. That Defendant BRIDGESTONE AMERICAS, INC., is a corporation with its principal
place of business at 160 Mine Lake Ct., Ste. 200, Raleigh, NC 276] 5.

4. That Defendant BRIDGESTONE AMERICAS TIRE OPERATIONS, LLC, is a
corporation with its principal place of business at 160 Mine Lake Ct., Ste. 200, Raleigh,
NC 27615.

5. That Defendant BRIDGESTONE RETAIL OPERATIONS, LLC, is a corporation
with its principal place of business at 160 Mine Lake Ct., Ste. 200, Raleigh, NC 27615.

Defendants BRIDGESTONE, LLC, BRIDGESTONE AMERICAS, INC., BRIDGESTONE

l

Case 5:19-cV-00038-H Document 1 Filed 02/14/19 Page 1 of 12

AMERICAS TIRE OPERATIONS, LLC, and BRIDGESTONE RETAIL OPERATIONS,
LLC, will for all intent and purposes be referred to collectively as “Bridgestone” or “Defendants”
throughout this Complaint.

6. Plaintiff is an African-American female employee of the Defendant.

7. That the primary acts occurred in Wilson, Wilson County, North Carolina.

8. That this is an action for discrimination on the basis of race and retaliation pursuant to 28
U.S.C. § 1331; Title VII ofthe Civil Rights Act of1964 as amended in 1991, 42 U.S.C. §
2000e et seq.; and 42 U.S.C. § l98la.

9. That this is an action for wrongful termination in violation of public policy violation of
N.C. Gen. Stat. §143-422.2.

CONDITIONS PRECEDENT

10. All conditions precedent to jurisdiction under 42 U.S.C. § 2000e-5(f)(3) have occurred or
been complied with. On or about October 12, 2018, Plaintiff timely submitted a charge
of employment discrimination on the basis of race and retaliation to the Equal
Employment Opportunity Commission (hercinafter EEOC). On November 16, 2018, the
EEOC issued to Plaintiff a Letter finding that the EEOC is unable to conclude that the
information obtained establishes violation of the statutes The instant action is filed
within ninety (90) days of the receipt of the said Notice.

FACTUAL ALLEGATIONS

1 l. On or around June l'/`, 1996, Plaintiff was hired at Bridgestone and on or around 10 years
ago, was hired as an MTS Operator (hereinafter referred to as “operator”) for
Bridgestone. Bridgestone manufacturing facility was located at 3001 Firestone Pkwy

Wilson, NC 27893.

2

Case 5:19-cV-00038-H Document 1 Filed 02/14/19 Page 2 of 12

12.

13.

14.

15.

16.

17.

18.

19.

20.

2l.

22.

Claude “Sandy” Lamm, a Caucasian male, was Plaintiff"s supervisor, working for
Defendants.

Andrew Moler, a Caucasian male, was one of Plaintiff"s HR managers, Working for
Defendants.

Erica Hauser, a Caucasian female, was one of PlaintifF s HR representatives, working for
Defendants.

J ames McClain, an African American male, was the corporate HR director, working for
Defendants.

Phillip Thursby, a Caucasian male, was the tire room manager, working for Defendants.
Paul Daniel, a Caucasian male, was Plaintifl"‘ s section manager, working for Defendants.
Tony Pamell, a Caucasian male, was the former tire room manager, working for
Defendants.

Tracy Moye, a Caucasian male, was one of PlaintifF s former section managers, working
for Defendants.

Troy Malhon, a Caucasian male, was a MTS Operator and one of Plaintiff"s coworkers,
working for Defendants.

In or around 2006, Chris Hawley, tire machine operator hung a neuse on the machines of
two (2) black male employees’ machine in the ivlTS department l-lR found out about it,
took pictures of it and took it down. Neither Mr. Hawley nor Jason Wheeler, the
employee who took responsibility for the neuse, were disciplined

Plaintiff filed her first EEOC Charge in or around 2009. Her second EEOC Charge was

filed on February 5, 2014. Her third EEOC Charge was in filed in December 26, 201'7.

3

Case 5:19-cV-00038-H Document 1 Filed 02/14/19 Page 3 of 12

23.

24.

25.

26.

27.

28.

29.

30.

3l.

32.

This lawsuit is filed subsequent to a right to sue letter received in her fourth EEOC
Charge filed in 2018.

In 2016, Plaintiff expressed interest in and began applying to an upcoming job posting
within her company.

On or about July 10, 2016, two days prior to the posting of the job that Plaintiff had
expressed interest in applying to, Plaintiff was issued a performance review by her
supervisor, Mr. Lamm.

In the 2016 Performance Review, Mr. Lamm stated that Plaintiff did “meet expectations”
in all categories, however, left the remark that Plaintiff needed to “work on working well
with others”.

Plaintiff was unware of such allegations and this was the first time hearing of them.
Plaintiff had never been made aware of any performance issues in the past, prior to this
performance review.

Plairrtiff questioned Mr. Lamm about the allegations and Mr. Lamm refused to provide
any evidence of the allegation or the identity of her accuser.

Plaintiff continued to ask l\/lr. Larnm about the allegations, until Mr. Lamm stated that he
was doing what was told to him by Erica Hauser.

Plaintiff then spoke with Ms. Hauser to gather more information on why someone had
made these allegations about her.

Ms. Hauser told Plaintiff that she Hauser was approached by Mr. Lamm and Tracy l\/loye
inquiring “what to do about” Plaintiff. l\/Is. Hauser informed l\/Ir. Lamm and Ms. Moye

that she would need documentation in order to terminate Plaintiff.

4

Case 5:19-cV-00038-H Document 1 Filed 02/14/19 Page 4 of 12

33.

34.

35.

36.

37.

38.

39.

40.

41.

ln January 2017, Plaintiff then confided in her former plant manager, Michael Darr, about
the situation and how to handle it.

Mr. Darr instructed Plaintiff to apologize to “the boys” in reference to her complaint of
discrimination that she filed with the EEOC in 2009. Mr. Darr further informed Plaintiff
that she would not be able to transfer to a different position or obtain any promotions
within the company

Plaintiff then proceeded to get in contact with her corporate HR director, J ames l\/IcClain.
Plaintiff explained her situation to Mr.l\/lcClain over the phone. She was informed by Mr.
McClain that Mr. Lamm and Tracy Moye could not take the actions that were occurring
Subsequently, l\/[r. McClain came to the plant for a site visit. Once he had arrived, he no
longer had the same opinion on Plaintiff`s issue and refused to speak with her.

Without resolution of her 2016 performance review dispute, Plaintiff was referred to a
different HR manager, Andrew l\/Ioler, in early 2017. Plaintiff ended the meeting when
Mr. l\/lcClain refused to discuss company policy with Plaintiff

On or about July 13, 2017, Plaintiff had a meeting scheduled with l\/[r. Lamm, Mr. Moler,
Phillip Thursby, Paul Daniel, and Erica Hauser, in which she was informed that was
going to be to discuss her 2016 Performance Review.

The day before, on or about July 12, 2017, Plaintiff received her 2017 performance
review by Mr. Lamm.

The 2017 Performarrce Review again stated that Plaintiff needed to work on teamwork
and her ability to work well with others.

Plaintiff expressed her concerns with the 2017 Perforrnance Review and was told by Mr.

Lamm, that the review would be discussed during the .luly 13th meeting

5

Case 5:19-cV-00038-H Document 1 Filed 02/14/19 Page 5 of 12

42.

43.

44.

45.

46.

47.

48.

49.

On or about luly 13, 2017, Plaintiff had a meeting with l\/lr. Lamm, l\/lr. Moler, l\/ir.
Thursby, Mr. Daniel, and l\/ls. Hauser. At the beginning of the meeting Mr. Moler told
Plaintiff that there would be no discussion regarding her 2016 Performance Review and
they would only be discussing her 2017 Performance Review.

In the 2017 Performance Review, Mr. Lamm stated that Plaintiff should not “focus on
making unnecessary adjustments when the machine is in tolerancer”

This was again, the first time Plaintiff had heard of these allegations prior to the
performance review.

Once Plaintiff asked about the allegations, Mr. Larrnn informed her that Troy Malhon had
made the complaint

Mr. Malhon had recently transferred to Plaintiff’s department in or about August 2016
and was known to be a good friend of Mr. Lamm prior to the transfer. Plaintiff didn’t
have any issues with her supervisor, Mr. Lamm until l\/Ir. Malhon was transferred into her
department

During the July 13, 2017 meeting, Plaintiff was also accused of making unnecessary
adjustments to the machines and Mr. Daniel advised that the matter was still under
investigation

Plaintiff was unaware of these allegations against her and this was the first time she had
heard of the additional allegation of making unnecessary changes to the machines
Additionally, during the July 13 meeting, Plaintiff was scomed for not providing a list of
items she needed training on. When Plaintiff was lrired, she received two weeks of
training and was told the rest of the training would be done on the job, so she was

unaware of any further training she needed.

6

Case 5:19-cV-00038-H Document 1 Filed 02/14/19 Page 6 of 12

50. In or around February 2018, while Plaintiff was working, she had to clean the machine
several times due to an excessive amount of grease on the machine. Plaintiff attempted to
figure out Where it was corning from as she was unaware of where the grease came from
and made no accusations as to someone putting the grease there.

51. On or about April 17, 2018, Plaintiff noticed that her machine was working with
irregularities and requested that the crew manager, Joe Davis, come and look at her
machine After some observation by Mr. Davis, l\/lr. Lamm, and Troy l\/laihon, the crew
manager, Mr. Davis, confirmed that the machine was using an improper part and the
irregular piece was replaced.

52. Up to or about April 18, 2018, Plaintiff had filed three charges against Defendants with
the EEOC.

53. On or around April 18, 2018, Mr. Lamm, Andrew Moler, Phillip Thursby, Paul Daniel,
and Ms. Hauser met with Plaintiff to discuss her perfonnance.

54. During the meeting, Plaintiff was accused ofhaving more delays than other employees,
that her teamwork had not improved, and that she constantly accused Troy Malhon of
sabotage.

55. Plaintiff made attempts to ask questions or submit request, however these inquiries would
go unanswered by Defendants

56. At the conclusion of the April 18"‘ meeting, Plaintiff was asked to step out of the room
where she could hear Mr. Thursby say to “suspend her” amongst the discussion

57. Plaintiff was suspended with pay because Mr. Thursby did not feel comfortable with her

returning to the floor.

7

Case 5:19-cV-00038-H Document 1 Filed 02/14/19 Page 7 of 12

58.

59.

60.

61.

62.

63.

64.

65.

66.

67.

68.

On or about April 19, 2018, Plaintiff received a text from her job that her work locker
was being cleaned out without any notification to her or reasoning behind why.

On or about April 25, 2018, Plaintiff had a meeting with Mr. Thursby, Ms. Hauser, and
l\/Ir. Moler wherein they stated they had been coaching her for the last year.

Plaintiff was told she would either become a “single operator role” or voluntarily resign
and had to choose by 4pm on April 26, 2018_

Plaintiff had been passed up several times for the Vl\/Il MAXX job and had not been
given reason on why she did not received even an interview.

Plaintiff has spoken with several past Bridgestone employees who have reported l\/lr.
Lamm for harassment and was told the only outcome was that “Mr. Lamm would retire
soon”

Plaintiff’ s supervisors and Bridgestone management subjected her to a hostile work
environment

Plaintiff was not given a reason for this treatment.

Plaintiff believes she was discriminated against because of her race and in retaliation for
her EEOC complaint

FIRST CAUSE OF ACTION:
RACE DISCRIMINATION IN VIOLATION O_F TITLE VII

Paragraphs 1 through 65 are herein replied and incorporated by reference
Plaintiff is an African-American Female.
Plaintiff" s supervisors colluded against Plaintiff to prohibit her from advancing in her

field and forcing her into a different position, limiting her earning capacity.

8

Case 5:19-cV-00038-H Document 1 Filed 02/14/19 Page 8 of 12

69.

70.

71.

72.

73.

74.

75.

76.

Plaintiff had great work performance and positive feedback from all managers and
employees prior to this incident and other employees who are not involved in this action,
after she was forced to move positions

Defendants discriminated against Plaintiff with respect to the terms and conditions of her
employment by removing her earned work from home days on the basis of his race and
by refusing to grant her a meaningful remedy for the violation of her rights

SECOND CAUSE OF ACTION:
RETALIATION IN VIOLATION OF TITLE VII

The allegations in paragraph 1 through 70 are realleged and incorporated herein by
reference

l\/Ir. Lamm, Mr. l\/loler, l\/lr. Hauser, Mr. Thursby, Mr. Daniel, l\/ls. Moye, and Mr.
Malhon retaliated against Plaintiff because of her complaints to Human Resources and
her previous EEOC charges against the Defendants

l\/lr. Lamm, l\/Ir. Moler, Ms. Hauser, l\/lr. Thursby, l\/lr. Daniel, l\/lr. Moye, and l\/lr.
l\/Ialhon: created false accusations against Plaintiff stopping her from getting promoted or
moving to a new position; removed her from her position and forced her to take a
different level position; forced Plaintiff into a position where she cannot earn as many
hours because of her carpal tunnel

Plaintiff reported the retaliation to Human Resources but the retaliation accelerated and
resulted in Plaintiff still not being able to get prornoted.

The Defendants knew about the retaliation but failed to take prompt, corrective action.
Defendants’ retaliation against Plaintiff constitutes gross, wanton, reckless, and/or

intentional violations of his rights under Title Vll, entitling her to punitive damages

9

Case 5:19-cV-00038-H Document 1 Filed 02/14/19 Page 9 of 12

77.

78.

79.

80

81.

82.

83.

THIRD CAUSE OF ACTION:
HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII

Paragraphs 1 through 76 are herein replied and incorporated by reference

Plaintiff belongs to a protected group and was is subject to unwelcome harassment by
Tory l\/Ialhon, Sandy Lamm, Philip Thursby, Human Resources and management because
of her race, her complaints to Human Resources and EEOC charges against Defendants
The harassment was unwelcomed and sufficiently pervasive to affect a privilege of
Plaintiff" s employment in that Defendants’ employees harassed Plaintiff by fabricating

complaints from co-workers and placing false information in her performance reviews

. As a result of these false accusations and infomnation, Plaintiff was denied a promotion

and was removed from her department

Plaintiff loss wages when she was transferred from MTS to the KBN~Z department
Plaintiff reported the harassment to Human Resources but the harassment accelerated and
becarrre more severe

The Defendants knew about the harassment but failed to take prompt, corrective action.

WHEREFORE, Plaintiff requests the following prayer for relief against defendants as follows:

l.

2.

Compensatory damages including back pay and front pay.
Pain and suffering in excess of 5500,000.00.

Punitive damages

Prejudgment interest as provided by law.

Post-judgment interest as provided by law.

Costs of suit.

Attorney’s Fees.

That all issues of fact be tried by a jury.

10

Case 5:19-cV-00038-H Document 1 Filed 02/14/19 Page 10 of 12

9. For such other and further relief to which Plaintiff may justly be entitled

Respectfully Submitted,

This the Y`f

w
day of February 2019.

ll

   

 

THE LEMOl>i LAW FIRM, PLLC
1921 North Pointe Drive, Suite 201
Durham, North Carolina 27705
Phone: (919) 688-7799

Fax: (866) 302~5417

North Caroliria Bar State No: 28249
Attomey for Plaintiff
carena@thelemonslawfirm.corn

Carena BranH/;ijem\ons\i_a_./"/

Case 5:19-cV-00038-H Document 1 Filed 02/14/19 Page 11 of 12

VERIFICATION
I, Laverne McIver, being first duly sworn, deposes and says that l am the
Plaintiff in the above action, that I have read and reviewed the foregoing complaint and it
is true to the best of my knowledge except as to those matters which are alleged upon

information and belief, and as to those 1 believe them to be true

This the fin of February 2019.

§§ru,trr iclvé@rev

K/f,averne Mclver

Sworn to and Subscribed before me,
This the lek day ofFebruary 2019.

_K;/QQ epa

Nofary Public

l\/ly Commission Expires: fch [JOQ[

 

Case 5:19-cV-00038-H Document 1 Filed 02/14/19 Page 12 of 12

